Kane, J., dissents
and votes to reverse in the following memorandum. Kane, J. (dissenting). The recitation of facts in the decision of the Workers’ Compensation Board describes, in detail, the perpetration of a larceny which was the sole and proximate cause of the death of decedent. The Board then finds, based on the testimony of decedent’s foreman, that since this type of activity is common practice in the roofing industry, it is not a deviation from or an abandonment of employment.
I cannot stretch the concept that an accident arising out of and in the course of employment includes the theft of another’s property for the personal gratification of the thieves, for that is, essentially, what is held by the majority when it affirms the Board’s decision in this case. It is, in my view, an erroneous evaluation of the record in its entirety, unsupported by any evidence of substance, and contrary to the letter and spirit of the Workers’ Compensation Law and prior decisions of this court and the Court of Appeals in similar circumstances (see, Workers’ Compensation Law § 205; Matter of Reynolds v Masick, 56 NY2d 839; Matter of Tully v Interstate Floor Covering, 63 AD2d 1113). Clearly, the case of Matter of *553Perry v Town of Cherry Valley (282 App Div 908, affd 307 NY 427), relied upon by the majority, is distinguishable from the matter at hand.
I would reverse the Board’s decision and dismiss the claim.